Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the term “MFR2” should include an appropriate subscript, and instead read “MFR2”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 24-26 are rejected under 35 U.S.C. 103 as obvious over Daviknes et al (US 2010/0009156 A1).
With regards to claims 1, 24, and 26, Daviknes discloses a multimodal copolymer of ethylene, the copolymer comprising a low molecular weight component made of ethylene and 1-butene subunits (i.e., a first copolymer having an alpha-olefin comonomer having 4 carbon atoms) and a high molecular weight component made of ethylene and 1-hexene subunits (i.e., a second copolymer having an alpha-olefin comonomer having 6 carbon atoms) (para. [0113]-[0115], [0121], [0141], and [0240]-[0243]).
The first copolymer is formed via a first pre-reaction step, followed by a second loop reaction step, and therefore the first copolymer has two fractions (para. [0121] and [0240]-[0243]). However, it is further noted that the present specification defines the two fractions as having been formed via two “Within the meaning of the patent it is understood, that each such fraction of the first copolymer is produced in one set of reaction conditions in one reaction stage or in one polymerization reactor. The fractions are further denominated as "first fraction of the first copolymer", "second fraction of the first copolymer", etc”. The scope of product claims are not determined by their method of production. Product-by-process language only limits a claimed product to the structure implied by the process steps. See MPEP 2112. In the present case, the claims are limited to the second fraction having a higher MFR2 than the first fraction, wherein the weight ratio of the first fraction to the second fraction is 2:1 to 1:2. Although Daviknes is not explicit with respect to these structural features, Daviknes teaches that “the skilled man is able to determine the density, MFR2, etc” and that calculations of such parameters “is common place” (para. [0157] and [0159]). Furthermore, the properties of Daviknes include density, MFR2, and weight average molecular weight, which are all affected by the weight ratio of the various modes within the multimodal copolymer of Daviknes (i.e., the process of adjusting the properties of Daviknes requires adjustment of weight fraction) (para. [0102], [0157], and [0159]). Adjustments to these properties are made in view providing improved mechanical properties such as impact strength at low thicknesses suitable for the formation of packaging materials such as bags and sacks, which are the same properties and end uses contemplated in the present specification (para. [0001]-[0003]).  Therefore, the claimed MFR2 difference and weight ratio would have been obvious to optimize in view of the teachings of Daviknes, as Daviknes expressly instructs a person of ordinary skill to optimize these parameters as is routine in the art under the motivation of providing improved mechanical properties at reduced thicknesses, and furthermore, a person would have tended towards the claimed values, as the reasons for adjustment given in Daviknes are similar to those of the present claimed invention.
21 of 10 to 200 g/10 min, which is identical to the claimed range of 10 to 200 g/10 min (para. [0112]). With respect to the claimed density range of 906 to 925 kg/m3, as Daviknes discloses a density of 915 to 935 kg/m3 (this range closely overlapping the claimed range), Daviknes discloses specific Examples in the claimed range (see Examples 1, 3, and 4 of Daviknes) (para. [0110]). With respect to the claimed second copolymer density range of less than 900 kg/m3, Daviknes teaches that the low molecular weight component has a density of preferably less than 905 kg/m3 (this range closely overlapping the claimed range) (para. [0120]). Therefore, Daviknes discloses overlapping ranges, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.
In addition, the low molecular weight polymer of Daviknes forms 30 to 70 wt. % of the multimodal LLDPE (para. [0118]). As no other copolymer other than the high molecular weight copolymer is specified, the high molecular weight copolymer is also present in an amount of 30 to 70 wt. % (i.e., 100 – 30 = 70; 100 – 70 = 30) (para. [0118]). These ranges overlap the respective claimed ranges of 35 wt % to 50 wt % and 50 wt % to 65 wt %, thereby establishing a prima facie case of obviousness.
With regards to claim 25, although Daviknes is not explicit to a DDI20 of 400 g or more (i.e., dart drop impact for a 20 micron thickness film), Daviknes is directed to improving mechanical properties such as dart impact at reduced film thicknesses (Daviknes: para. [0019]). Daviknes expressly instructs a person of ordinary skill to optimize mechanical properties at decreased film thicknesses (para. [0057]). As the claimed DDI20 range is a direct measure of dart impact versus film thickness, and Daviknes teaches improving mechanical properties relative to thickness, a person or ordinary skill in the art would have found the claimed DDI20 obvious from the view point of optimization. Although Daviknes selects a variety of specific thicknesses which are not 20 microns, it is not seen how specific selection of a film thickness of 20 microns in conjunction with a dart impact of 20 or more (i.e., as DDIX = dart impact / film thickness of X = 400 / 20 = 20) is unobvious over the broader teachings of Daviknes.
Response to Arguments
Several of Applicant's arguments filed September 10th, 2021, with respect to the rejections under 35 U.S.C. 112(a), (b) have been fully considered and they are found persuasive. Applicant has amended the claims to instead recite the first copolymer having a higher MFR2 than the MFR2 of the prepolymerization fraction and first fraction combined, for which Applicant successfully identifies support. In addition, Applicant deletes the indefinite term “component”, and provides antecedent basis for claim 1. Therefore, the rejections under 35 U.S.C. 112(a), (b) are withdrawn.
The remainder of Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argues that since Daviknes recites a prepolymerization fraction of 10 wt%, the claimed range of 35 wt% to 50 wt% cannot be met. This argument is not found persuasive as the prepolymerization fraction forms a part of the first copolymer which has an amount of 35 wt% to 50 wt% of the multimodal polymer composition. It appears from Applicant’s arguments that the pre-polymerization fraction is outside the first and second copolymers. The Examiner noted that in the previous arguments, the prepolymerization fraction was outside the first fraction. While the prepolymerization fraction of Daviknes is now regarded as not a part of the first fraction, it is still a part of the first copolymer, and therefore, it is still included in the first copolymer.
Applicant argues that the Examiner fails to acknowledge or consider the weight ratio with respect to the relative amounts of the first and second fractions. This argument is not found persuasive as in the previous grounds of rejection, it was articulated that determination of such a feature is within the purview of a “skilled man” and would have been “common place”.
Applicant argues Comparative Example 3, and further argues that CE3 does not contain the two fractions in the first copolymer of claim 1. Applicant views CE3 as a direct representation of the material of Daviknes. Applicant argues that the process of CE3 consists of a 50 dm3 loop reactor (prepolymerization step), a 500 dm3 loop reactor (loop 2) and a gas phase reactor. Applicant argues that 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783